DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Restriction
Applicant’s election without traverse of Group VI in the reply filed on 22 August 2022 is acknowledged.
Applicant has elected Group VI which is directed to claims 24-26 with claim 1 as a linking claim. The rest of the claims will be withdrawn for being directed to the non-elected groups. New claim 74 would have been in Group I, new claim 75 would have been in Group II, new claim 76 would have been in Group III, new claims 77-80 would have been in Group IV, new claim 81 would have been in Group V, new claim 82 would have been in Group VII, new claims 83-84 would have been in Group VIII, new claim 85 would have been in Group IX and new claims 86-87 would have been in Group X. 

New claim 88 will be in new Group XIII which is drawn to a method for cultivating Sphagnum that has been applied to the surface of a field, the method comprising controllably irrigating the Sphagnum where the controllably irrigating comprises one or more applying water to the surface of the Sphagnum and applying water to a surface of the Sphagnum and applying water to the surface of the field and where the controllably irrigating comprises one or more spray irrigation and drip irrigation and where a weight of water to a dry weight of the Sphagnum are in a ratio of between 5:1 and 60:1. 

New claim 89 will be in new Group XIV which is drawn to a method for cultivating Sphagnum that has been applied to the surface of a field, the method comprising controllably irrigating the Sphagnum where the controllably irrigating comprises one or more applying water to the surface of the Sphagnum and applying water to a surface of the Sphagnum and applying water to the surface of the field and where the controllably irrigating comprises one or more spray irrigation and drip irrigation and where the method further comprises covering the Sphagnum with a cover.
See the “Rationale for Lack of Unity of Invention” on page 6 of the previous Restriction mailed on 22 August 2022.

Claims Pending
Claims 1 and 24-26 will be examined on the merits. Newly added claims 74-88 have been withdrawn.

 Drawings
The drawings, filed on 19 November 2022, have been approved.

Information Disclosure Statement
The Information Disclosure Statement filed on 19 November 2022 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudig et al. (“Sphagnum farming from species selection to the production of growing media: a review,” Mires and Peat, Volume 20 (2017/18), Article 13, 1-30).

The claims are broadly drawn to a method for cultivating Sphagnum that has been applied to a surface of a field where the method comprises controllably irrigating the Sphagnum where the controllably irrigating comprises one or more of applying water to a surface of the Sphagnum and applying water to the surface of the field by applying a spray irrigation and a drip irrigation. 

Gaudig et al. disclose that Sphagnum farming may take place on a variety of substrates such as cut-over bogs after milled peat extraction or former drained bog grassland (which reads on fields) for example (page 5, right col. and Figure 2). Gaudig et al. also discloses that drip systems (i.e. drip irrigation) or sprinklers (i.e. which reads on spray irrigation and applying water from above) can be used to transport irrigation water to the Sphagnum production fields (page 7, left col., 2nd para and Figure 4). Additionally, Gaudig et al. disclose that the water table level in the field must be regulated and regulation of both inflow and outflow is necessary for optimal water management (which reads on controllably irrigating) (page 7, right col., 1st para).

The method for cultivating Sphagnum by Gaudig et al. meet the limitations of claim 1 as the method for cultivating Sphagnum by controllably irrigating the Sphagnum by spray and drip irrigation and anticipates the claimed invention.


Summary
No claim is allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661